Citation Nr: 1036554	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 
2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas.

The Veteran is presently in receipt of a total disability 
evaluation based on individual unemployability (TDIU) effective 
June 2006.

Although this matter has been certified for review of the issue 
as entitlement to service connection for PTSD, the record 
indicates that the Veteran has also received treatment for memory 
loss and depression.  Applicable law provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue.  38 
C.F.R. § 19.35.

The Board remanded this appeal in March 2008 for further 
development of the issue of service connection for PTSD.  It was 
subsequently held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
that a claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not competent 
to provide diagnosis requiring application of medical expertise 
to facts, which include claimant's description of history and 
symptoms, and VA should therefore construe claim for service 
connection for psychiatric disability based on reasonable 
expectations of non-expert claimant.  

The Board has therefore recharacterized the issue as noted on the 
title page of this remand, and is again compelled to REMAND the 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC for readjudication under Clemons.  VA will notify 
the Veteran if further action is required.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his current psychiatric symptomatology 
is attributable to two incidents during service in 1995, while he 
was stationed with a United Nations force in Haiti.  In an August 
2005 statement, he reported that on March 17, 1995, he was in a 
jeep with a soldier from the 10th Mountain Division traveling 
from Camp Haitian to a warehouse operated by personnel from a 
civilian contractor, Brown and Root.  He stated that during the 
trip, he saw a man hacked to death with machetes.  

In his August 2005 statement, the Veteran also reported that 
while stationed in Haiti, he had witnessed a traffic accident 
between two buses which had resulted in many casualties. In 
particular, he stated that he had attempted to help a young girl 
but that she had died in his arms. He stated that his supervisor 
had also witnessed that accident.

In April 2010, a formal finding of lack of information required 
to corroborate stressors was issued.

In August 2010, the Veteran submitted that his current 
psychiatric disability, characterized as PTSD, has been 
manifested by flashbacks, memory loss and nightmares.  The 
Veteran submitted a claim for service connection for memory loss, 
within a year of his discharge from service.  A VA examination 
dated in June 2003 held that there was no evidence of any past or 
present memory loss and service connection for memory loss was 
denied by means of a rating decision dated in February 2004, 
however, service connection was denied as due to lack of evidence 
of a cognitive deficit.  

The Veteran's service medical records show that on several 
occasions from December 1998 to April 1999, he was treated for 
memory loss.  The post-service medical evidence of record 
demonstrates treatment for a psychiatric disorder accompanied by 
complaints of memory loss.  VA treatment records demonstrate 
treatment for PTSD as well as for depressive and anxious 
symptomatology.  The Veteran was diagnosed PTSD in 2004.

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of any psychiatric disability found to be 
present.  In light of in-service complaints of memory loss, the 
post-service complaints of memory loss within a year of discharge 
from service and the continuous complaints of memory loss 
associated with his diagnosed PTSD, the Board finds there is 
sufficient evidence in the claims file to establish that the 
Veteran has current psychiatric disability and that his current 
disability or symptoms may be associated with active military 
service, but that there is insufficient medical evidence to 
render a decision in this appeal.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, the Veteran should be provided a VA 
examination for the purpose of determining whether his current 
psychiatric disability began during service or is related to any 
incident of service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present.  The purpose of the 
examination is to determine whether the 
Veteran has  any psychiatric disability 
that was caused or aggravated by or as a 
result of any incident of active service; 
is otherwise related to any incident of 
service, or was manifested as a psychosis 
within one year after discharge from active 
service.

The following considerations will govern 
the examination:

(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) The mental health clinician must 
review any service treatment and 
service personnel records received, 
and the post-service records of 
psychiatric treatment.

(c) In providing the requested 
findings in the conclusion section of 
the examination report, the examiner 
must reference the purpose of this 
examination-to determine whether the 
Veteran's current psychiatric 
disability began during active 
service, was aggravated during active 
service, or is related to any incident 
of active service; and to determine 
whether the Veteran experienced 
psychosis within one year after 
discharge from active service.

(d) The examiner is requested to 
provide a complete rationale for his 
or her opinion, based on his or her 
clinical experience, medical 
expertise, and established medical 
principles.

(e) If the examiner is unable to 
render a requested opinion without 
resort to pure speculation, he or she 
should so state; however, a complete 
rationale for such a finding must be 
provided.

2.  Then readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



